Title: Public Debt, [12 March] 1790
From: Madison, James
To: 


[12 March 1790]

   
   Laurance, objecting to Jackson’s motion (see headnote to speech of 11 Mar.), said that foreigners should be encouraged to speculate in the public debt.


Mr. Madison said that foreigners speculating in our funds would induce a spirit of luxury. That the pernicious consequences of credit had been severely felt; that our experience did not justify the supposition that an influx of active property, or money would be employed in agricultural improvements.
He did not think that if a medium to the amount of one-fourth of the value of all the property of the United States was to be thrown into circulation, that any more land would be cultivated.
